Citation Nr: 1118865	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected left knee disability.

3.  Entitlement to a higher initial evaluation for degenerative arthritis of the left knee, which is currently assigned a 10 percent disability evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky.  The June 2006 rating decision was issued by a Decision Review Officer (DRO) and granted service connection for degenerative arthritis of the left knee and assigned an initial 10 percent disability evaluation effective from August 13, 2001.  The September 2007 rating decision denied entitlement to service connection for a left hip disorder and a right knee disorder, to include as secondary to the service-connected left knee disability.  

The procedural history reveals that the appeal originally stemmed from the Veteran initiating an appeal with a March 2004 rating decision that had granted a 30 percent rating for chondromalacia of the left knee.  After the Veteran filed a notice of disagreement (NOD) with the decision in September 2004, the RO issued a statement of the case in June 2006, which addressed the 30 percent rating for chondromalacia of the left knee.  The DRO also issued a separate rating decision, which granted service connection for degenerative arthritis of the left knee and assigned an initial 10 percent rating.  The Veteran then filed a NOD in August 2006 with the June 2006 DRO decision addressing a separate grant for arthritis.  He expressed satisfaction with the 30 percent rating for chondromalacia of the left knee, but disagreed with the separate10 percent rating for arthritis.  He indicated that he would like a 20 percent rating for that disorder.  In other correspondences, which included an August 2006 VA Form 9, the Veteran clearly expressed that he would be satisfied if he received a separate 20 percent rating for arthritis to be combined with his 30 percent rating for chondromalacia.  Therefore, the Veteran has expressed satisfaction with the 30 percent rating for the chondromalacia of the left knee.  Accordingly, the issue of entitlement to an increased evaluation for chondromalacia of the left knee no longer remains in appellate status, and no further consideration is required.

The Board also notes that the Veteran has submitted various written contentions that appear to possibly raise other claims for disorders secondary to his service-connected left knee disability.  However, the RO sent the Veteran a letter in April 2009 letter requesting that he clarify whether he wanted to proceed with claims for his lower extremities, fatigue, sleep disturbances, stiffness, depression, and anxiety, as well as a bilateral heel disorder.  The letter provided the Veteran up to one year to clarify his additional claims, but indicated that the RO would not otherwise act on them.  The Veteran then responded in May 2009 and stated that he did not intend to pursue any further claims for the conditions listed in the April 2009 letter that were not already on appeal.  However, he appeared to leave open the possibility of filing further claims in a written addendum.  Specifically, he stated that he hoped he would not have to file any new claims, but indicated that he would likely research the option more closely.  

Thereafter, in July 2009, the Veteran submitted written contentions arguing that his left knee had degraded and was adversely affecting both heels and his right hip.  As such, he appears to have once again raised the issues of entitlement to service connection for a bilateral heel disorder and a right hip disorder.  However, those matters are not currently before the Board because they have not been prepared for appellate review.  Accordingly, the issues of entitlement to service connection for a bilateral heel disorder and a right hip disorder are referred to the RO for appropriate action.

The Board further notes that the Veteran's representative submitted a brief in March 2011 in which he asserted that the Veteran filed a NOD with an August 2008 rating decision.  That decision had granted service connection for a left knee scar and for sciatic nerve pain and assigned separate 10 percent disability evaluations.  The Veteran was notified of that decision in August 2008.  He later submitted a statement in April 2009.  However, he did not specifically mention the August 2008 rating decision or his left knee scar and sciatic nerve pain.  The representative referenced this document in the March 2011 brief and requested that the issues be remanded for issuance of a SOC pursuant to Manlincon v. West, 12Vet. App.238 (1999).  However, the Board finds that the April 2009 document does not clearly express disagreement with the August 2008 rating.  In fact, the Veteran's representative even acknowledged in the brief that the Veteran had not clearly delineated the particular issues and rating determinations in the April 2009 document.  Therefore, the Board concludes that a notice of disagreement has not been submitted and that a remand is not necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his left knee degenerative arthritis is more severe than currently evaluated and that he should be granted service connection for a right knee disorder and a left hip disorder on a secondary basis.  However, the Board finds that it is necessary to remand these matters for further development.  

The Board notes that the Veteran was most recently afforded a VA examination in August 2007 in connection with his degenerative arthritis of the left knee.  As such, it has been nearly four years since his last examination.  Moreover, it appears that he has had ongoing treatment since 2007.  Therefore, the Board finds that a VA examination is necessary to assess the current severity and manifestations of the Veteran's service-connected degenerative arthritis of the left knee.

In addition, the Board notes that the Veteran was afforded a VA examination in August 2007 in connection with his claims for service connection for a right knee disorder and a left hip disorder.  During that examination, there was no x-ray evidence of disability of the right knee or left hip, and the examiner opined that such disorders were not related to the Veteran's current left knee disorder because there was no current diagnosis of a right knee or left hip disorder.  However, in making such a determination, the examiner failed to address the findings of the VA examination indicating that there was subpatellar tenderness and slightly limited motion of the right knee.  It does not appear that a specific examination of the hip was performed other than an x-ray, but the examiner did recite findings from a July 2007 physical therapy evaluation of the lumbar spine, which included findings of some hip flexor tenderness, in addition to other medical records.  Therefore, the Board finds that an additional VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any right knee and left hip disorders that may be present.

Additionally, the Board notes that the claim for service connection for a left hip disorder and right knee disorder should have also been considered on a direct basis.  The Veteran did serve as a paratrooper, and he had complaints pertaining to his right knee following a jump in November 1982.  Thus, the examiner should address the Veteran's service as a paratrooper as well as his complaints in service when rendering an opinion.

Moreover, the Board notes that the most recent treatment records are dated in 2009.  As such, there may be outstanding records pertinent to the appeal.  In addition, secondary service connection may be established by any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, even if there were no disability of the left hip or right knee at the time of the examination done in August 2007, there is a possibility that more recent records could possibly show that the Veteran has since developed a right knee or left hip disorder that was caused or aggravated by the left knee condition.  Therefore, as this case is already being remand, the RO should take this opportunity to obtain any and all treatment records pertaining to the Veteran's left knee, right knee, and left hip. 


Accordingly, the case is REMANDED for the following actions:


1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for his left knee, right knee, and left hip disorders since 2009.  After securing the necessary release(s), the AOJ should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2010).

2.  The Veteran should then be afforded a VA examination to determine the nature and etiology of any right knee disorder and left hip disorder that may be present and to ascertain the severity and manifestations of his service-connected degenerative arthritis of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

The examiner should identify all current right knee and left hip disorders.  If there is no current diagnosis, the examiner should provide an explanation and discuss any abnormal findings.  For each disorder identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, including his service as a paratrooper and his right knee complaints in November 1982.  If not, the examiner should state whether it is at least as likely as not that the disorder was caused by or permanently aggravated by the Veteran's service-connected left knee disabilities or is otherwise related to his military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

The examiner should also comment on the severity of the Veteran's service-connected degenerative arthritis of the left knee.  It should be noted that the Veteran is separately service-connected for a left knee injury status post surgeries with a history of chondromalacia.  

The examiner should report all signs and symptoms necessary for rating the disability and identify which symptoms are a manifestation of the Veteran's left knee degenerative arthritis.  He or she should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



